Citation Nr: 1640540	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-05 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for posttraumatic stress disorder (PTSD).  Subsequently, in an August 2013 decision, the Board found that the record reasonably raised the TDIU issue addressed in the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

Regarding the PTSD issue addressed in the September 2010 rating decision, the RO increased the 30 percent rating to 70 percent by way of a September 2015 rating decision.  Then, in a September 2015 statement, the Veteran indicated that he was satisfied with the 70 percent rating that was granted in the September 2015 rating decision, thereby withdrawing the appeal of the issue concerning an increased PTSD rating that was addressed in the September 2010 rating decision.  See 38 C.F.R. § 20.204(b) (a withdrawal is effective when received).  In this regard, according to 38 C.F.R. § 20.204(c), withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement (NOD) and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  Here, the Board notes that the Veteran's September 2015 withdrawal statement applies to his November 2010 NOD and March 2011 substantive appeal, which were filed in response to the September 2010 rating decision that solely addressed the issue concerning an increased PTSD rating.

However, 38 C.F.R. § 20.204(c), also states that withdrawal does not preclude filing a new NOD and, after a statement of the case is issued, a new substantive appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  Here, subsequent to the September 2015 rating decision, the Veteran filed a new NOD in July 2016, which addresses, inter alia, the PTSD rating issue.  Additionally, he submitted an August 2016 substantive appeal after a statement of the case was issued.  These filings are not timely with regard to the September 2010 rating decision, but are rather part of the new appeal stream originating from the September 2015 rating decision.  Thus, the Veteran has properly bifurcated the TDIU claim presently on appeal.

Furthermore, the Board acknowledges that increased rating and earlier effective date issues pertaining to PTSD and IBS have recently been perfected, by the August 2016 substantive appeal, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO may be still taking action on these issues.  As such, the Board will not accept jurisdiction over the PTSD and IBS issues at this time, but they will be the subject of a subsequent Board decision, if in order.

The Board notes that, in July 2014, the Board sought clarification regarding whether or not the Veteran wanted a hearing to address the TDIU issue on appeal.  Since then, the Veteran submitted an August 2016 statement indicating that he wished to withdraw his request for a hearing.  Accordingly, the Board finds that the Veteran has been afforded his opportunity for a hearing and that any request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(e).

In September 2016, the Veteran's representative submitted additional evidence, which was subsequent to the most recent supplemental statement of the case issued in September 2015.  He waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran is precluded from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered even if the veteran is not working.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

In a September 2015 statement, the Veteran contends that he has not been able to maintain gainful employment since 2009 due to medication or his service-connected disabilities, to include PTSD, benign tremors, and IBS.  He further contends that his anxiety symptoms caused him to yell at one of his former managers, that he lost jobs due to having to use the restroom more frequently than normal because of his IBS, and that side effects of medications that he has to take have prevented him gaining employment.

By way of background, the Veteran submitted a June 2010 increased rating claim concerning a service-connected psychiatric disability.  As discussed above, in the August 2013 decision denying such claim, the Board found that the record reasonably raised the TDIU issue addressed in the instant appeal.  The record reflects that the Veteran had the following service-connected disabilities at that time: PTSD (30 percent), benign hand tremors (10 percent), irritable bowel (10 percent), and recurrent acute dacryocystitis of the left eye (10 percent).  Subsequently, the PTSD rating was increased to 70 percent, effective June 3, 2001, and the IBS rating was increased to 30 percent, effective January 10, 2007.  Thus, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis because he has two or more disabilities, with at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Additionally, he has one disability ratable at 40 percent or more.

The question in this case is whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  The evidence regarding the Veteran's unemployability includes the Veteran's statements, VA treatment records and examination reports, and private opinions.  The Board notes that, according to a September 2013 TDIU claim form, the Veteran is a high school graduate with some college education who has worked as an overnight supervisor and in labor and security.

The Veteran was afforded several VA examinations in January 2014 and VA examination addendum opinions in April 2014 and October 2014.  The January 2014 VA examiner, who specifically addressed the TDIU issue, found the Veteran to be employable.  The April 2014 addendum opinion specifically addressed a January 2014 VA examination for IBS and concludes that the Veteran is "ok for sedentary to light work and no objective medical evidence for frequency, intensity, or duration of IBS symptoms."  The October 2014 addendum opinion states that the Veteran is employable based on the level of impairment and the symptoms identified by a January 2014 VA examiner who addressed the Veteran's PTSD.

However, the Board notes that the Veteran has submitted private opinions that are favorable to the Veteran's instant appeal.  Specifically, a July 2016 opinion from a doctor of psychology, R.W., states the Veteran's service-connected PTSD with other mood disorder features continues to be severe enough to completely disable and preclude him from sustaining any substantial, gainful employment activity since the date of his increased rating claim in June 2010, uninterrupted to present time.  Dr. R.W. based such opinion on conclusive results of a current mental status exam, review of the Veteran's mental health records, to include VA examination reports, and supportive evidence-based research.

Furthermore, the Veteran submitted an August 2016 opinion, specifically addressing the combined effects of all of his service-connected disabilities and their effect on his employability, from a doctor of rehabilitation, S.B.  Dr. S.B. reviewed the Veteran's entire claims file and concluded that the Veteran is totally and permanently precluded from performing work at a substantial, gainful level due to the severity of his service-connected PTSD, IBS, benign hand tremors, and left eye dacryocystitis.  Dr. S.B. explained that the Veteran has a combination of physical and emotional conditions, which interact in terms of severity level.

Given that the evidence includes positive and negative opinions regarding his contention that he is unable to obtain and retain substantially gainful employment as a result of his service-connected disabilities, the Board finds that the evidence is at least in equipoise regarding whether or not the Veteran's service-connected disabilities preclude him from doing such.  Therefore, after resolving any reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities are of such severity as to preclude him from securing or following substantially gainful employment, and thus, a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


